Citation Nr: 1743196	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  16-56 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1951 to April 1978.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a March 2015 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran requested a videoconference hearing before a Veterans Law Judge.  VA correspondence in July and August 2017 notified the Veteran that a Board hearing was scheduled for August 29, 2017.  However, the Veteran did not report for the hearing and no good cause was shown for his absence; therefore, the hearing request is deemed withdrawn.  38 U.S.C.A. § 20.704 (d) (2015).

The Veteran initially filed a claim to establish service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of this determination, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders and the issue has been re-characterized as stated on the title page.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veteran contends that service connection for an acquired psychiatric disorder, to include PTSD is warranted.  

To that end, the Veteran was afforded a VA examination in February 2015 to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  The examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD, or any other mental disorder.  The examiner, however, did find that the Veteran's reported symptoms may be explained by an undiagnosed neurocognitive disorder associated with the advanced-age degenerative process.  The examiner provided that since the Veteran does not have a diagnosis of PTSD there can be no nexus between PTSD and the Veteran's military service.  The examiner did note that without treatment records, it was difficult to assess the Veteran's history of psychiatric issues.  

Since the February 2015 examination, the Veteran has submitted a private neuropsychological evaluation, conducted by a private physician, Dr. L.M., which found that the Veteran suffered from PTSD.  See January 2017 Private Medical Treatment Records.  Subsequently, the Veteran submitted a September 2016 addendum completed by Dr. L.M. which stated that the Veteran's PTSD is related to his deployment to Vietnam, but provided no rationale for her opinion.  

The Veteran additionally submitted a November 2016 letter provided from a staff psychiatrist at the VA outpatient psychiatric clinic in Colorado Springs, Colorado.   The staff psychiatrist provided that the Veteran was diagnosed with, "PTSD from his duties in the service in Vietnam and Korea."  However, review of the claims file indicates that the medical records pertaining to ongoing treatment for PTSD at a VA medical center, specifically the VA outpatient psychiatric clinic in Colorado Springs, are outstanding.  Therefore, those records and any other related records must be obtained to ensure there is a complete record before deciding this matter.  

Additionally since the February 2015 examination, the Veteran has received a diagnosis of dementia.  See February 2017 VA Medical Treatment Records.  As noted above, the February 2015 examiner noted that an unspecified neurocognitive disorder associated with the advanced-age degenerative process could be the source of the Veteran's mental condition at that time.  

The Veteran contends that any acquired psychiatric disorder, to include PTSD is a result of his service.  Specifically, the Veteran's claimed stressor as reported by his spouse is related to his time in Vietnam.  See February 2015 VA Examination.  The Veteran's spouse reported that the Veteran was assigned to an engineering squadron as a power production specialist.  The Spouse provided that the Veteran was at Bein Hoa Airbase, when it was came under attack, possibly during the TET Offensive, sometime between August 1967 and April 1968.  During the attack, the airbase came under attack from enemy mortar fire.  Additionally, the Veteran reported that, "he had to pick up body parts after the shelling and identified bodies to see who had been killed overnight. "  Furthermore, Veteran detailed having nightmares related to the incident at Bein Hoa Airbase.  The Veteran also reported being involved in multiple firefights during his service and being sent on a secret mission to Laos that he is not permitted to discuss.  Therefore, further development is needed in reference to the confirmation of the Veteran's alleged stressor.  

The Board finds that a remand is necessary for further development and the provision of an addendum opinion addressing the new developments in the Veteran's claims file since February 2015.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ascertain if the Veteran has received any VA, private, or other medical treatment, pertinent to the claims on appeal, that is not evidenced by the current record, to specifically include, but not limited to, any VA medical records related to treatment for PTSD.  

The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The AOJ must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If the AOJ is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records.  

2.  Attempt to verify the Veteran's statement involving the Tet Offensive and his statements regarding the hostile activities his unit faced during his deployment to Vietnam through JSRRC or any other appropriate source, per current Manual provisions.  The Veteran provided that he was assigned to civil engineering squadron stationed at Bein Hoa Airbase between August 1967 and April 1968.  See February 2015 VA Examination.  Specifically, send a request to JSRRC regarding the location of the Veteran's squadron during the TET offensive, any enemy attacks on Bein Hoa Airbase during the Veteran's service in Vietnam, any enemy attacks on Veteran's squadron during his period of service in Vietnam based on the nature of his job, and any information available concerning a secret mission to Laos.  Any response from JSRRC or any other appropriate source should be associated with the record.

3.  After completing the foregoing development, obtain an addendum opinion from the examiner who conducted the February 2015 examination or other similarly qualified examiner.  If an evaluation of the Veteran is deemed necessary by the examiner, one shall be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

(a)  Provide diagnoses for any psychiatric disorders present during the course of claim or that have been manifested at any time since the Veteran filed his claim in August 2014.  

(b) For any psychiatric disorder, to include PTSD, identified is it at least as likely as not (50 percent probability or greater) that the psychiatric disorder was cause or aggravated by the Veteran's military service?  Provide a complete explanation for each opinion. 

(The term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

(c)  If a diagnosis of PTSD is warranted, is it at least as likely as not (50 percent probability or greater) that PTSD is the result of a fear of hostile military or terrorist activity during the Veteran's military service.  

For purposes of this inquiry, the term "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304 (f)(2),(3) (2016).

In responding to these inquiries, the examiner must address the private diagnosis of PTSD that Veteran received in January 2016 and private opinion in September 2016 that opined that the Veteran's PTSD is related to his service in Vietnam.  

The examiner should also consider that Veteran is currently suffering from dementia when compiling the medical opinion.  

The examiner should consider the lay testimony of record. Specifically, note that due to the Veteran's dementia, the Veteran's spouse is competent to report the Veteran's experiences in military and pertinent symptoms.  

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  After completing the above, readjudicated the issue on appeal.  If the benefits sought on appeal remain denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




